                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 CHRISTIANA TRUST,                     :
      Plaintiff,                       :
                                       :         No. 3:19-CV-00677 (VLB)
       v.                              :
                                       :
 CARLOS GARCIA and FANNY               :         July 12, 2019
 GARCIA,                               :
     Defendants.                       :
                                       :
                                       :
                                       :

                        MEMORANDUM OF DECISION
        ON PLAINTIFF’S MOTION TO REMAND TO STATE COURT [DKT. 8]

                                    Background

      This case was originally filed by the Plaintiff Christiana Trust in Connecticut

Superior Court and is a mortgage foreclosure action. Plaintiff filed its complaint

and summons on July 8, 2016 and filed a return of service the same day. The

complaint has not been amended. The Superior Court entered a Judgment of Strict

Foreclosure on November 6, 2017. [Dkt. 117.02]. After a great deal of motion

practice, the Court set the foreclosure sale date for May 4, 2019. [Dkt. 152.01]. Two

days prior to the sale date, on May 2, 2019, Defendant Fanny Garcia moved to open

and vacate the Court’s Judgment. [Dkt. 164.00]. The next day, May 3, 2019, Garcia

moved to dismiss the case from the Connecticut Superior Court due to “lack of




                                                                                   1
subject matter jurisdiction,” [Dkt. 166.00], while simultaneously removing the case

to this Court. [Dkt. 1].1


                                        Analysis

      Federal Court Jurisdiction Generally


      Federal courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute. See Willy v. Coastal Corp., 503 U.S.

131, 135 (1992) (affirming remand of removed case when diversity and federal

question subject matter jurisdiction was lacking and noting that “federal courts . .

. [are] not free to extend or restrict their jurisdiction conferred by a statute . . . [or]

the Constitution”); Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)

(vacating court of appeals judgment for want of subject matter jurisdiction and

stating that “[f]ederal courts are not courts of general jurisdiction; they have only

the power that is authorized by Article III of the Constitution and the statutes

enacted by Congress pursuant thereto.”) (citing Marbury v. Madison, 5 U.S. (1

Cranch) 137, 173-80 (1803)). A court presumes it does not have jurisdiction and the

party seeking to invoke the court’s jurisdiction bears the burden of establishing

jurisdiction exists. Turner v. Bank of N. Am., 4 U.S. (4 Dall.) 8, 11 (1799) (reversing

lower court judgment when diversity subject matter jurisdiction not proven and

noting that “the fair presumption is (not as with regard to a Court of general

jurisdiction, that a cause is within its jurisdiction unless the contrary appears, but




1 Connecticut Superior Court docket numbers are always in the “hundreds” with a
period and two digits after the period, making them readily distinguishable from
federal court docket numbers, which are always whole numbers.
                                                                                         2
rather) that a cause is without its jurisdiction till the contrary appears.”); McNutt v.

General Motors Acceptance Corp., 298 U.S. 178, 182–183 (1936) (reversing case

when party asserting diversity jurisdiction did not allege adequate amount in

controversy and noting that “[i]t is incumbent upon the [party asserting adequate

subject matter jurisdiction] properly to allege the jurisdictional facts, according to

the nature of the case.”); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994) (“Federal courts are courts of limited jurisdiction. . . . It is to be presumed

that a cause lies outside this limited jurisdiction, and the burden of establishing

the contrary rests upon the party asserting jurisdiction.”). Courts may not expand

their jurisdiction. American Fire & Casualty Co. v. Finn, 341 U.S. 6, 17 (1951) (“The

jurisdiction of the federal courts is carefully guarded against expansion by judicial

interpretation . . . .”). Defendant invokes this Court’s jurisdiction asserting federal

question jurisdiction and diversity jurisdiction.


      The Removal is Untimely


      The Court first addresses the untimeliness of removal. 28 U.S.C. 1446(b)

requires a case to be removed within 30 days of one of two triggering events. This

case was filed three years ago, and it is untimely under either scenario. In addition,

Defendant claims the time was tolled, but there is no legal or factual basis asserted

by Defendant to justify the claim that the removal period is tolled. On the record

before the Court the removal is untimely.




                                                                                        3
      Defendant Cannot Remove the Case on the Basis of Diversity


      The Court would not have jurisdiction even if Defendant removed the case

timely.   “A civil action otherwise removable solely on the basis of [diversity

jurisdiction] may not be removed if any of the parties in interest properly joined

and served as defendants is a citizen of the State in which such action is brought.”

28 U.S.C. § 1441(b)(2). Because both defendants are citizens of Connecticut, the

state in which the Plaintiff brought the action, the action is not removable on the

basis of diversity jurisdiction.


      There is no Federal Question Jurisdiction


      Defendant also claims the Court has federal question jurisdiction. As an

initial matter, to effectuate a removal, the defendant must file a short and plain

statement of the grounds for removal, which shall be signed pursuant to Federal

Rule of Civil Procedure 11. 28 U.S.C. § 1446(a). Plaintiff’s statement is neither short

nor plain and consists of a compilation of incomprehensible legal concisions

devoid of factual support. Defendant’s rambling recitation of allegations and legal

principles does not establish this court has jurisdiction. Younger v. Harris, 401 U.S.

37, 42 (1971) (holding that allegations of putative plaintiffs who argued only

“imaginary or speculative” causes of action insufficient “to bring the equitable

jurisdiction of the federal courts into play . . . .”); 28 U.S.C. § 1441(a); Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 592-93 (2005) (noting that the “sole

issue” that matters for federal question subject matter jurisdiction “is whether a




                                                                                      4
federal question appears on the face of the plaintiff’s well-pleaded complaint; . . .”)

(Ginsburg, J., dissenting); 28 U.S.C. § 1446(b).


      The Court can only surmise Defendant’s assertion of federal question

jurisdiction rests on the assertion that the Plaintiff submitted a false statement

concerning its attempt to communicate with Plaintiff concerning the federal

Homeowners Assistance (“HAP”) program. Federal question jurisdiction exists

when the cause of action arises under the Constitution, laws, or treaties of the

United States. See 28 U.S.C. § 1331. Whether a claim “arises under” federal law is

determined by the “well-pleaded complaint” doctrine. Merrell Dow Pharms. Inc. v.

Thompson, 478 U.S. 804, 808 (1986). Thus, it is the allegations of a complaint and

not a defense that raises a federal question which confers federal question

jurisdiction. See id. (“A defense that raises a federal question is inadequate to

confer federal jurisdiction.”).


      It Appears One Defendant Does Not Consent to Removal


      Finally, there are two defendants in this case, both Connecticut residents.

Only one defendant, moving pro se, removed this case.           Both bear the same

surname and given the apparent nature of the suit it appears they may be related.

As they are appear to be related, it is logical to believe the non-consenting

defendant is aware of the removing defendant’s actions. Thus, the Court suspects

one Defendant may not consent to the removal and is unprepared to prosecute his

defense pro se in federal court. Because “all defendants who have been properly




                                                                                     5
joined and served must join in or consent to the removal of the action,” 28 U.S.C.

§ 1446(b)(2)(A), this case must be remanded.


      The Rooker-Feldman Doctrine


      Even if the case was removable, the Court still appears to lack jurisdiction

because the state case went to judgment in November of 2017. Thus, removal is

precluded by the Rooker-Feldman doctrine, which establishes federal district

courts lack jurisdiction over matters which are essentially appeals of state court

judgments. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283-

84 (2005) (“Federal district courts . . . are empowered to exercise original, not

appellate jurisdiction . . . [and cases] review[ing] and reversing[ing] unfavorable

state court judgments [are] out of bounds, i.e., properly dismissed for want of

subject matter jurisdiction.”).


      Conclusion


      For all of the above reasons, this court must remand the case. “If at any time

before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). For this reason,

Plaintiff’s Motion to Remand this case to state Court is GRANTED.


                                                IT IS SO ORDERED

                                             __________/s/____________

                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: July 12, 2019

                                                                                  6
